BEATTY, C. J., concurring.
I concur in the judgment and generally in the opinion of Justice Harrison. It seems proper, however, to add with respect to the alleged mistake in the written contract that the evidence is in my opinion sufficient to sustain the view that Yorba fully understood at the date of the contract that he was not bargaining for a perfect title to the property, but only such interest as Ward had acquired by his deed from Jarvis, and that he was to take that title subject to the Davilla claim and the lien of the Bacon judgment, both of which encumbrances he was to take care of. On the other hand, it is clear that up to the time the parties met to conclude the contract they all believed that the Ward title was prior and superior to the Yorba title. On that occasion Mr. Mun-day—Yorba’s legal adviser—discovered for «the first time that Yorba’s title, by reason of this attachment, was prior to the Ward title. This fact he communicated to Yorba’s interpreter, but it seems probable that neither Yorba nor the interpreter was made to understand the change thus wrought in the situation, for, notwithstanding the discovery that Ward apparently had nothing to sell, Yorba was still willing to give him a round price for his conveyance. This willingness of Yorba to buy finds its explanation in his assertion that he did not know then or for nearly a month afterward that his own title was the better. If this explanation is rejected, some other reason must be found for his agreement to pay Ward four thou*453sand seven, hundred and fifty dollars for the. Jarvis title. The superior court finds that there was a question as to the validity of Yorba’s attachment, and, therefore, and because Ward was in possession, Yorba was willing to pay this large sum to buy his peace. But there is no evidence in this record that there was then any question as to the attachment, and it is now found that it was regular and valid. It is true Ward was in possession of the land, but if he exacted an agreement to pay him four thousand seven hundred and fifty dollars to yield a possession which it was his duty to yield without compensation he can hardly expect a court of equity on that showing to reform a mistake in the contract in order that it may be specifically enforced. Disregarding, then, the mere fact of Ward’s possession and the power of annoyance which that gave him, it appears that Yorba was induced by some mistake to agree to give four thousand seven hundred and fifty dollars for a worthless title. Aside from the mistake there was no consideration for his promise, and in such a case equity will not lend its aid to enforce performance.
Garoutte, J., dissented.